DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 7/7/22.   Claims 1-14 were pending in the previous action.  No claims have been added or cancelled.  No claims have been amended. Accordingly, Claims 1-14 have been examined and are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nasir et al (US 2019/0268405 A1) in view of Chen et al (US 2019/0208006 A1) 
Regarding Claim 1, Nasir teaches a load balancing device for an edge computing network, the edge computing network including a plurality of edge devices, each of the edge devices storing a training dataset (Nasir: [0028]-0031] ref FIG 1), the load balancing device comprising:
a storage, storing a piece of performance information (Nasir: [0003] - [0005] ref FIG 1, [0039] ref FIGs 1, 2), wherein the performance information comprises a computing capability, a current stored data amount, and a maximum stored capacity of each edge device (Nasir: [0003] - [0005] ref FIG 1, [0023], [0050] – [0059] ref FIG 6, PoRC algorithm includes storage (memory)); and
a processor, being electrically connected to the storage (Nasir: [0003] ref FIG 1, [0039] ref FIGs 1, 2), and being configured to perform the following operations:
(a)  calculating a computing time of each edge device and an average computing time of the edge devices; (Nasir: [0003] - [0005] ref FIG 1 node selection based on average computing load, [0050] – [0059] ref FIG 6, [0060] – [0067] ref FIG 7)  
(b)  determining a first edge device from the edge devices, wherein the computing time of the first edge device is greater than the average computing time; (Nasir: [0003] - [0005] ref FIG 1 node selection based on average computing load, [0050] – [0059] ref FIG 6, [0060] – [0067] ref FIG 7)  
(c)  determining a second edge device from the edge devices, wherein the computing time of the second edge device is less than the average computing time, (Nasir: [0003] - [0005] ref FIG 1 node selection based on average computing load, [0050] – [0059] ref FIG 6, [0060] – [0067] ref FIG 7)  and the current stored data amount of the second edge device is lower than the maximum stored capacity of the second edge device (Nasir: [0003] - [0005] ref FIG 1, [0023], [0050] – [0059] ref FIG 6, PoRC algorithm includes storage (memory)) ,
Nasir does not explicitly teach:
(d)  instructing the first edge device to move a portion of the training dataset to the second edge device according to an amount of moving data and (e) updating the current stored data amount of each of the first edge device and the second edge device
Chen teaches:
(d)  instructing the first edge device to move a portion of the training dataset to the second edge device according to an amount of moving data and (e) updating the current stored data amount of each of the first edge device and the second edge device (Chen: [0027] – [0031] ref FIGs 3, 5;  [0032]-[0035] ref FIG 6; [0036]-[0039] ref FIG 7 -  transferring job) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen re: data migration with those of Nasir re: task assignment based on computing load, including storage amount (Nasir: [0003] - [0005] ref FIG 1, [0023], [0050] – [0059] ref FIG 6, PoRC) in order to “optimize dynamic resource usage and thereby facilitate overall computation and transmission performance of the network” (Chen: [0019])
Claim 8 does not teach or define any new limitations above claim 1.  Therefore similar reasons for rejection apply. 
Regarding Claim 2, Nasir teaches the load balancing device of Claim 1, wherein the operation (a) comprises: calculating the computing time of each edge device according to the computing capability and the current stored data amount of each edge device; and calculating the average computing time of the edge devices according to the computing times. (Nasir: [0003] - [0005] ref FIG 1 node selection based on average computing load, [0050] – [0059] ref FIG 6, [0060] – [0067] ref FIG 7)  
Claim 9 does not teach or define any new limitations above claim 2.  Therefore similar reasons for rejection apply. 
Regarding Claim 3, Nasir teaches the load balancing device of Claim 1, wherein in the operation (b), the processor selects the one with the largest computing time from the edge devices as the first edge device (Nasir: [0003] - [0005] ref FIG 1 node selection based on average computing load [0050] – [0059] ref FIG 6, [0060] – [0067] ref FIG 7)  
Claim 10 does not teach or define any new limitations above claim 3.  Therefore similar reasons for rejection apply
Regarding Claim 4, Nasir teaches the load balancing device of Claim 1, including task assignment and load balancing based on computing load (Nasir: [0003] - [0005] ref FIG 1 node selection based on average computing load, [0050] – [0059] ref FIG 6, [0060] – [0067] ref FIG 7)  
Nasir does not explicitly teach:
wherein the performance information further comprises a transmission bandwidth of each edge device, and the processor selects the one with the largest transmission bandwidth from the edge devices as the second edge device in the operation (c).
Chen teaches:
wherein the performance information further comprises a transmission bandwidth of each edge device, and the processor selects the one with the largest transmission bandwidth from the edge devices as the second edge device in the operation (c) (Chen: [0024] – [0026] ref FIGs 3, 4,  [0027] – [0033] refs FIG 5,6 -  transmission bandwidth used in configuring jobs) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen re: load balancing based on bandwidth and storage properties and requirements of the jobs and network resources of the network (Chen: [0019]) with those of Nasir re: task assignment and load balancing based on computing load (Nasir: [0003] - [0005] ref FIG 1; [0050] – [0059] ref FIG 6, [0060] – [0067] ref FIG 7)   in order to “optimize dynamic resource usage and thereby facilitate overall computation and transmission performance of the network” (Chen: [0019])
Claim 11 does not teach or define any new limitations above claim 4.  Therefore similar reasons for rejection apply
Regarding Claim 5, Nasir teaches the load balancing device of Claim 1, wherein in operation (d), the amount of moving data is determined by (d1) calculating an estimated amount of moving data based on a difference between the computing time of the first edge device and the average computing time and a computing capability of the first edge device; (Nasir: [0003] - [0005] ref FIG 1, [0023], [0050] – [0059] ref FIG 6, PoRC algorithm includes storage (memory)) ,
Nasir does not explicitly teach:
(d2) calculat[ing] the amount of moving data based on the estimated amount of moving data, the current stored data amount and the maximum stored capacity of the second edge device.
Chen teaches:
(d2) calculat[ing] the amount of moving data based on the estimated amount of moving data, the current stored data amount and the maximum stored capacity of the second edge device (Chen: [0024] – [0026] ref FIGs 3, 4,  [0027] – [0033] refs FIG 5,6 - storage costs used in configuring jobs) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen re: load balancing based on storage properties and requirements of the jobs and network resources of the network (Chen: [0019]) with those of Nasir re: task assignment and load balancing based on computing load (Nasir: [0003] - [0005] ref FIG 1; [0050] – [0059] ref FIG 6, [0060] – [0067] ref FIG 7)   in order to “optimize dynamic resource usage and thereby facilitate overall computation and transmission performance of the network” (Chen: [0019])
Claim 12 does not teach or define any new limitations above claim 5.  Therefore similar reasons for rejection apply 
Regarding Claim 6, Nasir teaches the load balancing device of Claim 5, including task assignment and load balancing based on computing load (Nasir: [0003] - [0005] ref FIG 1 node selection based on average computing load, [0050] – [0059] ref FIG 6, [0060] – [0067] ref FIG 7)  
Nasir does not explicitly teach:
wherein the operation (d2) further comprises calculating a remaining stored capacity of the second edge device based on the current stored data amount and the maximum stored capacity of the second edge device; and selecting the one with the smaller value as the amount of moving data from the remaining stored capacity and the estimated amount of moving data.
Chen teaches:
wherein the operation (d2) further comprises calculating a remaining stored capacity of the second edge device based on the current stored data amount and the maximum stored capacity of the second edge device; and selecting the one with the smaller value as the amount of moving data from the remaining stored capacity and the estimated amount of moving data. (Chen: [0024] – [0026] ref FIGs 3, 4;  [0027] – [0033] refs FIG 5,6 - storage costs used in configuring jobs) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen re: load balancing based on storage properties and requirements of the jobs and network resources of the network (Chen: [0019]) with those of Nasir re: task assignment and load balancing based on computing load (Nasir: [0003] - [0005] ref FIG 1; [0050] – [0059] ref FIG 6, [0060] – [0067] ref FIG 7)   in order to “optimize dynamic resource usage and thereby facilitate overall computation and transmission performance of the network” (Chen: [0019])
Claim 13 does not teach or define any new limitations above claim 6.  Therefore similar reasons for rejection apply 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nasir and Chen further in view of Zhang et al (CN 109885397 A) 
Regarding Claim 7, Nasir teaches the load balancing device of Claim 1, including task assignment and load balancing based on computing load (Nasir: [0003] - [0005] ref FIG 1 node selection based on average computing load, [0050] – [0059] ref FIG 6, [0060] – [0067] ref FIG 7)  
Nasir and Chen do not explicitly teach:
(f)  recalculating the computing time of each edge device; and (g)  repeatedly performing the operation (a), the operation (b), the operation (c), the operation (d), the operation (e), and the operation (f) when the computing times are not all less than a preset value.
Zhang teaches:
(f)  recalculating the computing time of each edge device; and (g)  repeatedly performing the operation (a), the operation (b), the operation (c), the operation (d), the operation (e), and the operation (f) when the computing times are not all less than a preset value ( Zhang : [0008]-[0015]; [0050] – [0071] iterative load balancing algorithm) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang re: iterative load balancing algorithm for task scheduling with those of Nasir re: task scheduling since doing so “helps to improve the data processing ability of the virtual machine, … reducing the times of task migration, [which] accelerates the real-time response speed, [and] save[s] the consumption of energy” (Zhang: [0077]) 
Claim 14 does not teach or define any new limitations above claim 7.  Therefore similar reasons for rejection apply. 


Response to Arguments
Applicant’s arguments, filed 7/7/22, with respect to the rejections of independent claims 1 and 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made herein. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure re: load balancing for an Edge Computing Network:
(1)   Prakash et al (US 2019/0220703 A1) ( Abstract: Systems, apparatuses, methods, and computer-readable media are provided for load partitioning in distributed machine learning (ML) training using heterogeneous compute nodes in a heterogeneous computing environment, where the heterogeneous compute nodes are connected to a master node via respective wireless links. ML computations are performed by individual heterogeneous compute nodes on respective load partitions. The ML computations are balanced across the heterogeneous compute nodes based on knowledge of respective computational and link parameters of the heterogeneous compute nodes; [0018] – [0020]; [0046]; [0088]-[0089] ref FIG 2 edge nodes repeatedly compute partial gradient “until the underlying model sufficiently converges”; [0097])
(2)   Boss et al (US 2013/0311988 A1)  (Abstract: Embodiments of the present invention relate to the migration of virtual machines (VMs) between networked computing environments ( e.g., cloud computing environments) based on resource utilization. Specifically, embodiments of the present invention provide an approach to select an optimal set ( one or more) of VMs as candidates for pre-staged migration. In a typical embodiment, when a first cloud environment nears physical resource capacity, an optimal set of VMs will be identified for migration to a second cloud environment that has sufficient capacity to accommodate workload( s) from the first cloud environment. To make this process more efficient, data associated with the set of virtual machines may be "pre-stage" replicated from the first cloud environment to the second cloud environment (e.g., in advance of the migration of the identified set of VMs).
(3)   Aparicio et al (WO 2020149820 A1) ([0025] In some embodiments, the division between the Domain Independent Portion 140 and a Domain Dependent Portion 145 of the Trained Neural Network 150 may be made on the basis of the hardware capabilities of the Hardware Accelerator 120. For example … the Domain Dependent Portion 145 can just comprise the fully connected layers of the Trained Neural Network 150 that perform classification (or other tasks) on extracted feature data. Depending on the task involved, it may be desirable to also include some of the other layers (e.g., one or more convolutional and pooling layers) in the Domain Dependent Portion 145 to allow these layers to be retrained based on data that is local to the edge device. In order to assess how to divide the Trained Neural Network 150, the Remote Computer 110 may query the Edge Device 105 for its hardware characteristics and then divide the Trained Neural Network 150 accordingly. These hardware characteristics may include generally any information that would be indicative of the processing capabilities of the Edge Device 105. This information may include, without limitation, processing speed, available RAM, and bus speed of the Hardware Accelerator 120)
(4)    Zhu et al (CN 112887345 A) (Abstract: A node load balancing scheduling method of edge computing environment, according to the last finishing time of the task sent by the base station receiving terminal, obtaining the CPU utilization rate and I/O resource utilization rate of the peripheral edge node of the base station; calculating the average load rate of the obtained surrounding node, and then calculating the load rate of each node; the node whose load rate is less than or equal to the average load rate is put in the first queue in positive sequence; the node with the average load rate is directly put in the second queue; at last, the current task is sent to the node of the first queue of the current task resource or the node of the second queue to execute. The filter the problem that the common method only selects the nearest node to cause the load to be not balanced; when the task is put down node, the measured index is load rate and not load, so that the resource gap between the nodes is large, the task is distributed to the node with less resource, really reaches the load balance.; [0003]-[0005] The invention claims a node load balancing scheduling method of edge computing environment, according to the task type, the latest finishing time, calculating resource and I/O resource needed, calculating the transmission distance before the task finishing time; obtaining the edge computing cluster monitoring system in all node index in the distance of the task can propagate and calculating the average value of the node index of all nodes, and calculating the average load rate La and node index of single node calculating the load rate; judging respectively each node can load current task and adaptability below task to the corresponding node, realizing balanced scheduling. 
(5) Tajima (US 2019/0260827 A1) ([0008] –[0023] “… a technique that appropriately allocates program processing to edge servers in an edge computing system”; FIGs 1,2,5, 6, 10-13)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643. The examiner can normally be reached Mon. – Fri 12pm – 5pm
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SHAW/Examiner, Art Unit 2455   

                                                                                                                                                                                                     
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455